DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered.
 
Drawings
	The previous objection to the drawings has been withdrawn in view of the cancellation of claims 13 and 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prendiville et al. (US 2019/0000310 A1).  Note that the Examiner has included replacement Figs. 1-6B (these images can also be accessed in Public PAIR) as these images are clearer.
Claim 1. Prendiville et al. disclose an expandable sleeve, comprising: a tubular member (body 21 and sheath 30) having a proximal end (end adjacent handle 22) and a distal end (end adjacent distal end 24D of jaw 24), the tubular member formed of an expandable material (sheath 30 made of silicon rubber – see para. 0021) having a length (from the proximal end to the distal end), an internal surface (internal surface of body 21), and an exterior surface (exterior surface of sheath 30); and opposing inflatable pouches (two of ribs 32, one of which is identified in Fig. 4A and both of which are identified in Fig. 5 below – ribs 32 can be inflatable – see para. 0020) formed of an expandable material (ribs 32 made of silicone rubber – see para. 0021) laterally positioned lengthwise on the exterior surface of the tubular member (see Fig. 6A), such that each inflatable pouch extends from the proximal end to the distal end of the tubular member (see Fig. 6A) and is configured to expand in only lateral directions (note that 
Claim 2. Prendiville et al. disclose at least one partition wall (wall forming port 27) connected to the internal surface of the tubular member to form at least two lumens (port 27 and lumen 23) within the tubular member, wherein the opposing inflatable pouches are positioned adjacent to one of the at least two lumens (Figs. 1A-6B). 
Claim 3. Prendiville et al. disclose wherein the at least one partition wall includes an upper partition wall (wall forming port 27) and a lower partition wall (wall forming supply line 31) each connected to the internal surface off the tubular member to form an upper lumen (port 27), a central lumen (lumen 23), and a lower lumen (lumen within supply line 31) within the tubular member, and wherein the opposing inflatable pouches are positioned adjacent to the central lumen (Figs. 1A-6B). 
Claim 4. Prendiville et al. disclose wherein the expandable material is a biocompatible material (see para. 0021) (Figs. 1A-6B). 
Claim 5. Prendiville et al. disclose wherein the expandable material is an elastomer (see para. 0021) (Figs. 1A-6B). 
Claim 6. Prendiville et al. disclose wherein the expandable material is a thermoplastic elastomer (see para. 0021) (Figs. 1A-6B). 
Claim 7. Prendiville et al. disclose wherein the expandable material is a United States Pharmacopeia (USP) Class VI Medical Grade Plastic Material (see para. 0021) (Figs. 1A-6B). 
Claim 8. Prendiville et al. disclose wherein the expandable material is selected from the group consisting of: silicone (see para. 0021), latex, nylon, polyethylene, 
Claim 9. Prendiville et al. disclose wherein the expandable material comprises a coating (sheath 30 acts as a coating on body 21) (Figs. 1A-6B). 
Claim 10. Prendiville et al. disclose wherein the inflatable pouches have greater elasticity than the tubular member (the tubular member also includes body 21 and thus has less elasticity than ribs 32) (Figs. 1A-6B). 
Claim 12. Prendiville et al. disclose wherein the inflatable pouches each have a length (from the proximal end to the distal end) that is equal to or less than the length of the tubular member (see Fig. 6A) (Figs. 1A-6B). 
Claim 15. Prendiville et al. disclose wherein the inflatable pouches are each fluidly connected to an inflation lumen (supply line 31 to connector valve 25) (Figs. 1A-6B). 


    PNG
    media_image1.png
    811
    560
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    675
    616
    media_image2.png
    Greyscale







    PNG
    media_image3.png
    691
    534
    media_image3.png
    Greyscale





















[AltContent: textbox (Inflatable Pouch)]



    PNG
    media_image6.png
    711
    436
    media_image6.png
    Greyscale





















    PNG
    media_image6.png
    711
    436
    media_image6.png
    Greyscale
[AltContent: connector][AltContent: textbox (Inflatable Pouch)][AltContent: connector][AltContent: textbox (Inflatable Pouch)]


    PNG
    media_image8.png
    859
    624
    media_image8.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Prendiville et al. (US 2019/0000310 A1) in view of Frasier et al. (US 2008/0081951 A1).
	Prendiville et al. fail to disclose wherein the inflatable pouches have a textured exterior surface (claim 11).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inflatable pouches of Prendiville et al. such that they have a textured exterior surface (claim 11), as suggested by Frasier et al., to increase traction with tissue at the surgical site.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Prendiville et al. (US 2019/0000310 A1) in view of Nobles et al. (US 2002/0013601 A1).
	Claim 16. Prendiville et al. disclose wherein the inflation lumens merge into a single lumen (supply line 31) and is connectable to an inflation pump (bulbous hand pump, automated pump, or other like source – see para. 0023) (Figs. 1-6B).
 Claim 19. Prendiville et al. disclose wherein the inflation pump pumps a gas or a liquid (fluid or gas – see para. 0023) (Figs. 1-6B).
	Prendiville et al. fail to disclose wherein the single lumen terminates in a luer lock (claim 16), wherein the luer lock comprises a stopcock or a check valve (claim 17), and wherein the inflation pump is a syringe or a reciprocating pump (claim 18).
Nobles et al. teach inflatable pouches (distending members 104 and 106) formed of an expandable material (distending members 104 and 106 are part of balloon 102, which is inflatable – see para. 0060) fluidly connected to an inflation lumen (inflation tubes 116 and 116’), wherein the inflation lumens terminate in a luer lock (luer connectors 118, 118’) connectable to an inflation pump (syringe – see para. 0070), wherein the luer lock comprises a stopcock or a check valve (one-way valve – see para. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lumen of Prendiville et al. such that it terminates in a luer lock (claim 16), wherein the luer lock comprises a stopcock or a check valve (claim 17), as suggested by Nobles et al., as a luer lock can allow for one-way fluid/gas flow.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a syringe or a reciprocating pump (claim 18) for the inflation pump of Prendiville et al., as suggested by Nobles et al., as such is a simple substitution of one type of pump for another and doing so is contemplated by Prendiville et al. 

Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the Examiner has identified the inflatable pouches as two ribs 32 (see the figures inset above and the rejection above) and explained that those two ribs only contribute to lateral expansion and not vertical expansion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773